
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.47


November 15 2002

James W. Dennis
48 Bantala Place
Castle Rock, CO 80104

Dear Jim:

Pending formal Board approval and on behalf of Jim Mault, I am pleased to offer
you a position with HealtheTech, Inc. (the "Company") as President and Chief
Operating Officer commencing on November 18, 2002. In this position, you will
receive a monthly salary of $19,167.00, which will be paid bi-weekly in
accordance with the Company's normal payroll procedures. This is an exempt
position and is located in our Golden, Colorado office. As a Company employee,
you will also be eligible to receive all employee benefits offered by the
Company to its other employees in similar positions. Presently, these benefits
include health, dental and vision insurance, a 401(k) Plan and annual vacation.
The Company retains the right to modify or change its benefits and compensation
policy from time to time, as it deems necessary.

You will participate, in the company's formal bonus program. Your target bonus
will be 40% of your annual salary based on achievement against company goals.

The company has committed to grant you a formal Employment Agreement, pending
Board approval.

You will report to Jim Mault, Chairman and CEO.

OPTION GRANT

It will be recommended to the Company's Board of Directors that you be granted
an option to purchase 500,000 shares of Common Stock pursuant to the Company's
Amended and Restated 2002 Stock Plan. This grant is subject to Board approval
and shall vest in accordance with the Amended and Restated 2002 Stock Plan. A
copy of this Plan is attached for your reference.

AT WILL EMPLOYMENT

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

REQUIRED DOCUMENTATION

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

CONFIDENTIAL INFORMATION

I have enclosed our standard Employee Confidential Information and Invention
Assignment Agreement. If you accept this offer, please simultaneously return to
me a signed copy of that agreement. As an employee of the Company, you will be
expected to abide by all the Company's rules, regulations, policies and
procedures. A copy of the Company's Employee Handbook will be provided to you
that reflects guidelines for HealtheTech employees.

To indicate your acceptance of this offer, please sign and date this letter in
the space provided below and return it to me. A duplicate original is enclosed
for your records. This letter, along with the agreement relating to
confidentiality and proprietary rights between you and the Company, set forth

--------------------------------------------------------------------------------


the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by the undersigned
Company Representative and by you.

This offer of employment will expire ten (10) calendar days from the date of
this letter unless extended in writing by the undersigned, or accepted by you in
writing, prior to expiration.

We look forward to working with you at the Company.

Sincerely,

/s/  MICHAEL E. JAROCH      

Michael E. Jaroch
Vice President, Human Resources


Accepted and agreed to this 18th day of November, 2002, by:

Signature:   /s/  JAMES W. DENNIS      

--------------------------------------------------------------------------------

James W. Dennis    

Enclosures:
Duplication offer letter;
Employee Confidential Information and Invention Assignment Agreement; and
HealtheTech Amended and Restated 2002 Stock Plan

2

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.47

